  Case 1:20-cv-01003-PLM-RSK ECF No. 3, PageID.97 Filed 11/13/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

KIERELLE MONTRELL BURNS,

                     Petitioner,                   Case No. 1:20-cv-1003

v.                                                 Honorable Paul L. Maloney

SHANE JACKSON,

                     Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that a certificate of appealability is DENIED.



Dated:   November 13, 2020                         /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
